Citation Nr: 1204992	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-42 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left ankle.

2.  Entitlement to a rating in excess of 10 percent for residuals of an ilieocecectomy, re-anastamosis, and laparotomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel



INTRODUCTION

The Veteran served on active duty from November 1977 to November 1997.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was subsequently transferred to the RO in Atlanta, Georgia.

At the outset the Board notes that the Veteran initially submitted a claim for a rating in excess of 10 percent for a left ankle disability.  In an October 2008 rating decision, the RO continued the Veteran's 10 percent rating for the left ankle disability, and the Veteran subsequently submitted a timely notice of disagreement.  

In an October 2009 statement of the case (SOC), the RO addressed the Veteran's contentions regarding his left ankle disability.  However, a timely VA Form 9, completed and submitted by the Veteran's representative, appears to have erroneously limited the Veteran's appeal to entitlement to an increased rating for a right ankle disability, in addition to the other issue currently on appeal.  

A March 2011 supplemental statement of the case (SSOC) followed the VA Form 9 and addressed a right ankle disability instead of the left ankle.  Again, in the VA Form 8 that certified the issues to the Board, the issue of entitlement to an increased rating for a right ankle disability was erroneously certified.

In the September 2011 Informal Hearing Presentation, the Veteran's representative made clear that the Veteran had intended to appeal his rating for his left ankle disability.  Further, the Board notes that a claim for entitlement to an increased rating for a right ankle disability was not addressed in either the October 2008 rating decision or in the October 2009 SOC.  As such, the Board will limit its consideration to the issues listed on the title page above.

The issue of entitlement to a compensable rating for residuals of an appendectomy scar has been raised by the Veteran's representative.  In the September 2011 Informal Hearing Presentation, the representative indicated that the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and specifically requested that this issue be referred to the AOJ.  Accordingly, the issue is referred to the AOJ for appropriate action.  

The issue of entitlement to a rating in excess of 10 percent for ilieocecectomy, re-anastamosis and laparotomy is decided herein while the issue of entitlement to more than a 10 percent rating for degenerative joint disease of the left ankle is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The impairment from the residuals of laparotomy and ilieocecectomy with re-anastamosis more nearly approximates slight than moderate; the disorder is not productive of a partial obstruction manifested by delayed motility of barium meal, significant weight loss, anemia, hemastemisis, melena, or impairment of overall health. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of laparotomy and ilieocecectomy with re-anastamosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Codes 7301, 7329 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the appellant was provided all required VCAA notice by a letter mailed in August 2008, prior to the initial adjudication of the claim.   

In addition, pertinent records have been obtained and the Veteran was afforded adequate VA examinations.  Neither the appellant nor his representative has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).  

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  When a Veteran is diagnosed with an unlisted condition, it must be rated under an analogous diagnostic code.  See 38 C.F.R. §§ 4.20, 4.27.  The diagnostic code is "built- up" by assigning the first two digits from that part of the schedule most closely identifying the part of the body involved and then assigning "99" for the last two digits for all unlisted conditions.  See 38 C.F.R. § 4.27.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  See 38 C.F.R. §§ 4.20, 4.27.  Therefore, the Veteran's service-connected laparotomy, ileocecectomy with re-anastamosis is rated according to the analogous condition of resection of the large intestine under Diagnostic Codes 7399-7329.

Under 38 C.F.R. § 4.114, Diagnostic Code 7329, a 40 percent evaluation is warranted for severe symptoms, objectively supported by examination findings.  A 20 percent rating is warranted for moderate symptoms, and a 10 percent rating is warranted for mild symptoms.  A note to this code directs that where residual adhesions constitute the predominate disability; the disability should be rated under Diagnostic Code 7301.

Under Diagnostic Code 7301, a 10 percent rating is warranted for peritoneal adhesions that are moderate with pulling pain on attempting work or aggravated by movement of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea), or abdominal distention.  A 30 percent rating is warranted for moderately severe adhesions with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  The maximum schedular rating of 50 percent is warranted for severe adhesions, with definite partial obstruction shown by X-ray study, frequent and prolonged episodes of severe colic distension, nausea, or vomiting following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.   

A note to Diagnostic Code 7301 provides that a rating for adhesions will be considered when there is history of operative or other traumatic or infectious (intra-abdominal) process, and at least two of the following:  disturbance of motility, actual partial obstruction, reflex disturbances, or presence of pain.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

By a rating decision dated in February 1999, the RO granted service connection for status post exploratory laparotomy, ilieocecectomy with re-anastamosis, and assigned a 10 percent rating, effective in December 1997.  In June 2008, the Veteran submitted a claim for an increased rating, and an October 2008 rating decision continued the Veteran's 10 percent rating.  

The Veteran appealed, asserting that his disability warranted a higher rating.  Specifically, he contends that he has symptoms including near-constant indigestion, stomach pain, urination problems, and bowel movements that require regular changing of his underwear due to leakage.

Tricare treatment records dated in 2007 and July 2008 are negative for any gastrointestinal complaints.  

A January 2008 VA treatment record shows complaints of abdominal pain.  The Veteran denied constipation, melena, dysphagia, jaundice, nausea, rectal bleeding, or change in bowel habits.

A May 2008 VA treatment record reflects complaints of post prandial pain in the right lower quadrant, but the Veteran denied melena, hematochesia, or changes in bowel movements.  Examination revealed a soft abdomen with positive bowel sounds and no masses, hepatosplenomegaly, or abdominal pulsation.

The Veteran was afforded a VA examination in September 2008, at which time he complained of abdominal pain, distress, and cramping that were associated with eating, as well as in the morning after not eating for long periods of time.  He also reported experiencing diarrhea after eating, but had not identified any particular foods that caused his diarrhea.  He denied any symptoms of nausea, vomiting, constipation, or fistula.  He also denied being diagnosed with ulcerative colitis or having any doctor-ordered bed rest for periods of incapacitation in the past 12 months.  The Veteran also reported that if he is driving during a flare-up, he has to pull over.  Additionally, he would have to slow down or stop yard work or home maintenance tasks during flare-ups of pain.  He also would stop running or sit down at work due to pain.  

Physical examination of the abdomen revealed normal bowel sounds in all quadrants.  The abdomen was protuberant, soft, nontender, and nondistended.  There were no masses or organomegaly noted.  There was no evidence of external hemorrhoids, or skin lesions or irritations around the rectum and there was strong rectal sphincter tone.  The examiner provided a diagnosis of laparotomy with ilieocecectomy and re-anastamosis, status post surgical repair.  

VA treatment records dated from January to November 2010 reflect continued complaints of left lower quadrant pain with a consistently soft, nontender, and nondistended abdomen on examination, and no evidence of significant weight loss.  

A January 2009 record notes complaints of lower left quadrant pain since an appendectomy and resection of part of the large intestine in 1997, with no change in pain intensity or frequency.  The Veteran denied any alarm signs or symptoms, and had no change in bowel habits.  A separate January 2009 record shows complaints of frequent regurgitation after eating.

A March 2009 surgery consultation indicates complaints of vomiting two times a week, immediately after eating that was not seemingly related to the lower left quadrant pain.  Examination revealed that the lower left quadrant was slightly tender to palpation, and bowel sounds were present.  There were no hernias, and no palpable mass or gross blood in the rectum.  

A March 2009 CT scan showed several loops of small bowel in the mid abdomen to the left of the midline, which abut the anterior abdominal wall and may be adhesed to it, as they were in close proximity to the anterior abdominal wall.  

A May 2009 VA gastroenterology interpretation of a colonoscopy indicates that the colonoscopy encountered resistance while advancing the scope at the suspected transverse colon.  There were no clear anastamosis identified, and a small bowel series Barium enema was suggested to define the anatomy.  The physician suspected that the Veteran's pain was possibly due to adhesions. 

A June 2009 VA record reveals that the Veteran reported feeling well except for the dull pain in his abdomen, and had no other complaints.  On examination, there was no evidence of mass or peritoneal signs.  An assessment of chronic lower left quadrant pain post surgery for a ruptured appendix with incomplete colonoscopy was provided.  The physician noted the colonoscopy was incomplete due to the inability to enhance the scope.  

A July 2009 record notes complaints of intermittent, sharp lower left quadrant pain that was non-radiating, and lasting five to ten minutes, two to three times a week.  Pain was brought on by movement.  There were no complaints of nausea, vomiting, diarrhea, constipation, melena, or hematochesia.  The physician provided an assessment of intermittent lower left quadrant pain with probable adhesive disease.  The physician also stated that there was a lack of impact on activities of daily living, and as such, expectant management would be continued.

A September 2009 VA treatment record shows complaints of long-standing lower left quadrant pain since his 1997 resection for a ruptured appendix.  The Veteran complained of pain about once a week, lasting about 90 minutes.  The physician noted that a CT scan initially showed possible small bowel adhesions.  A follow-up colonoscopy was normal but the physician noted that he was not able to advance past the splenic flexure.  A follow-up barium enema was negative.  

A November 2009 VA record indicates complaints of pain along the abdominal scar, and bloating with evidence of adhesed dilated loops of the bowel on CT scan.  The physician did not think that the Veteran had irritable bowel syndrome or any other explanation for the abdominal pain other than the noted adhesions.  

The Veteran was afforded a second VA examination in February 2011, at which time he reported abdominal pain that flares-up three to four times a week.  The Veteran also provided a history of diarrhea after each meal, and sometimes "messing up" his underwear with the loose stools.  However, there was no evidence of a history of trauma to the digestive system, neoplasm, hernia surgical repair, injury or wound related to a hernia, or tuberculosis of the peritoneum.  

Physical examination revealed a soft abdomen with generalized tenderness, and bowel sounds present in all four quadrants.  There was no organomegaly, guarding, or distension.  The examiner provided a diagnosis of laparotomy, ilieocecectomy with re-anastamosis.  The examiner stated that there were significant effects on the Veteran's occupation as the Veteran reported having to "put up" with the pain, and had to carry extra clothes with him in the case of an accident due to diarrhea.  The examiner opined that the Veteran's disability prevented sports, had severe effects on recreation, had moderate effects on chores, shopping, exercise, and traveling, and had no effect on feeding, bathing, dressing, toileting, or grooming.

As noted above, the Veteran is currently assigned a 10 percent rating under Diagnostic Code 7329 for resection of the large intestine.  

In sum, the evidence shows that the Veteran's residuals of laparotomy, ilieocecectomy with re-anastamosis have been manifested by symptoms that more nearly approximates the criteria for a 10 percent rating under Diagnostic Code 7329.  Particularly, the Board notes that while the Veteran has reported chronic lower left quadrant abdominal pain with episodes of diarrhea after eating, there was no objective medical evidence of significant weight loss, melena, hematochesia, or constipation.  A January 2009 record indicates no reports of change in bowel movements or pain, and other than dull pain, the Veteran felt well.  A March 2009 surgical consultation noted that the complaints of regurgitation were seemingly unrelated to the Veteran's lower left quadrant pain.  In June 2009, the Veteran reported feeling well with the exception of the pain in his abdomen.  In July 2009, a physician stated that the intermittent lower left quadrant abdominal pain did not impact on the Veteran's activities of daily living.  

Moreover, while the February 2011 VA examiner did indicate that the Veteran's disability prevented him from participating in sport, severely restricted his recreation, and had moderate effects on his ability to do chores, shopping, exercise, and travelling, as noted above, the Board finds that the Veteran's overall disability picture more nearly approximates the criteria for a 10 percent rating under Diagnostic Code 7329.  

Moreover, the evidence shows that adhesions are the primary disability.  In such a case, the disability should be rated under Diagnostic Code 7301.  However, the Board concludes that the higher rating is not warranted under this code because the barium enema studies performed during the period of this claim were negative.  A higher rating also is not warranted under Diagnostic Codes 7319, 7323, or 7330 since the Veteran has not been diagnosed with irritable bowel syndrome, ulcerative colitis, or fistula.  

Consideration also has been given to assigning staged ratings; however, at no time during the period in question has the Veteran's residuals of laparotomy and ilieocecectomy with re-anastamosis warranted a rating higher than 10 percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the manifestations of the disability are contemplated by the schedular criteria.  Therefore, referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to a rating in excess of 10 percent for residuals of laparotomy and ilieocecectomy with re-anastamosis is denied.



REMAND

The Board's review of the record reveals that further action by the originating agency is warranted before the Board decides the Veteran's claim for entitlement to an increased rating for a left ankle disability.  

The Veteran asserts that his left ankle disability warrants a rating higher than 10 percent.  As noted above, the most recent March 2011 SSOC only considered evidence relevant to a right ankle disability.  Unfortunately, records submitted since the October 2009 SOC contain evidence that is pertinent to the Veteran's claim regarding his left ankle disability, and therefore must be considered by the agency of original jurisdiction.  Neither the Veteran nor his representative have waived the Veteran's his right to preliminary review by the RO.  Thus, a remand for RO consideration of the additional evidence, in the first instance, is warranted. 

Additionally, the Board notes that the most recent VA examination of record regarding the left ankle disability was performed in September 2008, nearly four years ago.  As such, the Board has determined that the Veteran should be afforded a VA examination to determine the current degree of severity of his left ankle disability.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The Veteran should be requested to provide the names, addresses and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folder, pertaining to treatment or evaluation of his left ankle during the period of the claim. 

2. Then, the Veteran should be afforded a VA examination to determine the nature and extent of all impairment due to his service-connected left ankle disability.  The claims folder must be made available to and reviewed by the examiner.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


